DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,864,373. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaunt et al. (US 2006/0184211) in view of Bradley et al. (US 2015/001268).


Gaunt et al. discloses,

1.  A system (e.g., Figs 1-4) comprising: a waveform generator to generate an electrical nerve conduction block (ENCB); a controller coupled with the waveform generator (e.g., via the disclosed stimulator that supplies current between the disclosed electrodes), wherein the controller is configured to receive an input comprising at least one parameter to adjust the ENCB (e.g., via the disclosed means of adjusting the parameters to achieve a desired physiological result); an electrical contact (e.g., via the disclosed electrodes 20/22) coupled with the waveform generator, wherein the electrical contact is configured to be placed into contact with a nerve, wherein the electrical contact comprises a high charge capacity material that prevents formation of damaging electro-chemical products at a charge delivered by the ENCB (e.g., via the disclosed terminations 30 associated with each electrode 20/22, in which provides a high conductivity contact that is further coated with an oxide layer including tantalum and sintered iridium; wherein the electrical contact is configured to deliver the ENCB to the nerve to block transmission of a signal related to a pain through the nerve (e.g., [0054]-[0055], [0060]-[0061] & [0071]-[0072]).

2. A system according to claim 1, wherein the controller forms part of an open loop control system.

3. A system according to claim 2, wherein the controller is configured to receive the input to adjust the ENCB from a user.

4. A system according to claim 1, wherein the controller forms part of a closed loop control system.

5. A system according to claim 4, wherein the controller is configured to receive the input to adjust the ENCB from an entity.

6. A system according to claim 5, wherein the entity comprises a sensor configured to sense a change in a physiological parameter.

7. A system according to claim 2, wherein the controller is configured to interpret the input and configured to signal the waveform generator including a parameter adjusted based on the input [e.g., 0071].

8. A system according to claim 7, wherein the waveform generator is configured to generate an appropriate ENCB to be delivered to the nerve based on the adjusted parameter from the controller [e.g., 0071].

9. A system according to claim 1, wherein, based on the input, the controller is configured to specify a timing parameter, an intensity parameter, a waveform parameter so that an appropriate ENCB is generated (e.g., [0060]-[0062]).

10. A system according to claim 1, wherein the ENCB comprises at least one of a monophasic direct current (DC) waveform, a charge balanced direct current (CBDC) waveform, a substantially CBDC waveform, and a high frequency alternating current (HFAC) waveform (e.g., [0060]-[0062]).

11. A system according to claim 1, wherein the waveform generator is configured to generate reversible ENCB so that when transmission of the ENCB is stopped, normal signal transmission through the nerve is restored (e.g., [0072]-[0076]).
	Gaunt et al. discloses the claimed invention having a system comprising a waveform generator to generate an ENCB coupled to a controller that utilizes at least one parameter to adjust the ENCB except wherein said controller receives an input to adjust said ENCB.  Bradley et al. teaches that it is known to use a method and device for establishing a stimulation treatment protocol including delivering electrical stimulation to a nerve site, wherein said device utilizes an user interface for accepting input from a user in order to determine an optimized site for applying electrical stimulation and/or automatically determine an optimal electrically-stimulating therapy (e.g., [0109], [0293]-[0294] & [0300]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Gaunt et al. with the user interface as taught by Bradley et al since such a modification would provide the system comprising a waveform generator to generate an ENCB coupled to a controller that utilizes at least one parameter to adjust the ENCB wherein said controller receives an input to adjust said ENCB for providing the predictable results pertaining to accepting input from a user which can be further used to effectively deliver the optimum stimulation therapy to a patient (e.g., Bradley, [0109], [0293]-[0294] & [0300]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792